AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                               Page 1 of l



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                JUDGMENT IN A CRIMINAL CASE
                                v.                                           (For Offenses Committed On or After November 1, 1987)


                    Ramon Balderrama-Lucio                                   Case Number: 3:18-mj-22939-BGS




REGISTRATIONNO. 81174298
                                                                                                        NOV 2 9 2018
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint                                                   cLu.;; us rnsrn1cr couRT
                                          -------'--------------h,.,.,,-ri'CTHc~c1,~Nhos1,~oT~R~IC~T~O~F~C~A~L~IF~ODRNrn1•A+--
 D was found guilty to count(s)                                           BY                       DEPUTY
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                           Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                 1



 D The defendant has been found not guilty on count( s)
                                                                         ------------------~

 D Count(s) - - - - - - - - - - - - - - - - - - d i s m i s s e d on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

IZI Assessment: $10 WAIVED            IZI Fine: WAIVED
IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Thursday, November 29, 2018
                                                                          Date of Imposition of Sentence




                                                                          UNITED STATES MAGISTRATE JUDGE


                                                                                                                  3: 18-mj-22939-BGS
